Citation Nr: 0102370	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-48 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1969.  

The current appeal arose from an April 1996 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The RO, in pertinent part, denied entitlement to service 
connection for a right knee injury, and granted entitlement 
to service connection for PTSD with assignment of a 30 
percent evaluation.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in January 1997, a transcript of 
which has been associated with the claims file.

In November 1997 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a right knee 
injury and remanded the claim of entitlement to an initial 
evaluation in excess of 30 percent for PTSD to the RO for 
further development and adjudicative actions.

In December 1998 and August 2000 the RO affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

PTSD is productive of no more than considerable social and 
industrial impairment.  



CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. 3.102, 4.2, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed a claim of entitlement to service 
connection for PTSD in August 1995.  

The veteran was accorded a VA PTSD examination in October 
1995.  On examination he was described as very nervous.  He 
was well oriented and his contact with outside reality was 
good.  The examiner noted that there was no evidence of overt 
psychotic manifestations.  The examiner also noted that the 
veteran was tearful when he discussed his Vietnam 
experiences.  Intellectual functioning was reported at an 
average level.  The examiner characterized the veteran as 
very nervous and anxiety ridden.  The diagnosis was PTSD, 
moderately severe, delayed and recurrent.  

The veteran and his wife provided oral testimony before a 
Hearing officer at the RO in January 1997.  He testified that 
he experienced frequent recurring nightmares, that his 
disability had an adverse effect on his marital relationship, 
and that he had numerous jobs since his separation from 
service.  

The veteran was accorded a VA PTSD examination in March 1997.  
On physical examination he was described as moderately obese, 
casually and neatly dressed.  He was cooperative, alert, and 
oriented in all spheres.  He was able to organize his 
thoughts and to express himself.  His speech was described as 
normal.  Affect was reflective of mild to moderate tension.  

Mood was reflective of moderate depression.  There was no 
evidence of psychosis, delusions, hallucinations, or 
organicity.  Memory was reported as reasonably good and 
judgment was good.  The impression was PTSD, chronic, 
moderate, alcohol abuse somewhat subsided.  The Global 
Assessment of Functioning (GAF) was 60.

Associated with the claims file are VA treatment records 
dated from April 1997 to May 1998 including references to the 
veteran's adjustments in view of his physical and psychiatric 
symptoms and disorders.  In September 1997, the veteran was 
seen with complaints of depression, anxiety, anger, sleep 
disturbances, nightmares, and intrusive thoughts.  On 
examination, he was casually dressed and fairly groomed.  He 
was alert and oriented in all spheres.  The veteran's speech 
was clear and congruent with organized thought content.  It 
was noted that his psychomotor activity was somewhat blunted, 
which could be indicative of an attempt to remain in focus 
and in control of himself.  There was no evidence of any 
unusual or distinctly abnormal preoccupations.  His recent 
and remote memory was intact.  The veteran provided standard 
answers to proverbs, but seemed devoted to details rather 
than abstractions and similarities.  Judgment questions 
revealed some persistence of impulsively and antisocial 
tendencies.  The examiner reported that PTSD was likely 
present but more important problems included his alcohol 
consumption, depression, and constant pain.  

The veteran was accorded a VA PTSD examination in August 
1998.  He reported that he was employed as a courier and 
enjoyed his work.  He continued to experience nightmares.  On 
mental status examination he was described as quite 
cooperative and goal oriented.  He was oriented in all 
spheres.  He was able to organize his thoughts and express 
himself.  His affect showed mild tension.  Mood was mildly 
down.  There was no evidence of any psychosis.  Judgment and 
memory were good.  The diagnosis was PTSD, chronic, mild to 
moderate.  The GAF was 70.  The examiner reported that he 
seemed to be in a better frame since he was employed.  He 
noted that the veteran was satisfied with his employment and 
pretty proud.  

A VA outpatient treatment record dated in July 1998 shows 
that the veteran was seen with complaints of depression.  

In an addendum dated in September 1998, the examiner reported 
that the veteran was occupationally and socially impaired 
with occasional decrease in work efficiency.  He reported 
that there were intermittent periods of inability to perform 
occupational tasks and function satisfactorily with routine 
behavior and self-care, conversationally normal due to 
symptoms as depressed mood, anxiety, suspiciousness, chronic 
sleep, and memory problems.  The diagnosis was PTSD, mild to 
moderate.  The GAF was 70.  

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord, justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  





The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2000).

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a determination with regard to both 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As there is no indication that the Secretary has precluded 
application of either the old or amended version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for PTSD 
be evaluated under the pertinent regulations effective both 
before and after the recent amendment.  See Bernard v. Brown, 
4 Vet. App. 384 (1995).



The previous schedular provisions (prior to November 7, 1996) 
of Diagnostic Code 9411, applicable to PTSD claims, require 
that evaluation will be based on certain criteria: When the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.

When the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assignable.

Under the previous criteria, a 30 percent rating was 
assignable when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to provide definite 
industrial impairment.

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" for 
its decision.  38 U.S.C.A. § 7104(d)(1).  In a precedent 
opinion, the General Counsel of VA concluded that "definite" 
is to be construed as representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93.

The Board is bound by the interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  With these thoughts in 
mind, the Board will consider whether a higher evaluation is 
warranted for the appellant's PTSD.

There were additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings. 38 C.F.R. § 4.132, Note (1). Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability. 38 C.F.R. § 4.129. It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

Under the amended criteria, a 100 percent disability 
evaluation is warranted for PTSD with total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent disability evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).


A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is assignable under the revised 
provisions when occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
episodes of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) due to such symptoms as 
:depressed mood, anxiety, suspiciousness, panic attacks on a 
weekly basis or less often, chronic sleep impairment, mild 
memory loss such as forgetting names, directions, recent 
events, etc.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is satisfied that as a result of the most recent 
remand in November 1997, all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of a 
contemporaneous, comprehensive psychiatric examination.  The 
Board has not been made aware of any additional evidence 
which has not already been requested and/or obtained 
pertinent to the veteran's appeal. Accordingly, the Board 
finds that the record is ready for appellate review.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


The Board notes that this case involves an appeal as to the 
initial rating of the veteran's psychiatric disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (2000).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  In the case at hand, the Board finds that a staged 
rating is inappropriate.

Since the criteria for rating PTSD changed during the course 
of the current appeal, the veteran is entitled to application 
of those criteria which are more favorable

In the instant case, the veteran has clear-cut evidence of 
ongoing sleep disturbance and anxiety as described in 
outpatient reports.  He has been prescribed Xanax for several 
years due to his recurring nightmares and anxiety.  And while 
the recent VA examiner assigned a GAF of 70 which is high, 
this must be compared to a past GAF of 60 which is indicative 
of moderate impairment according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  Moreover, outpatient clinical findings show repeated 
sleep problems, nightmares, intrusive thoughts, and impaired 
judgment.  

Under the previous criteria the Board finds that the veteran 
symptoms more closely approximate considerable social and 
industrial impairment warranting the next higher evaluation 
of 50 percent.  He has problems with sleeping and 
concentrating.  He is inclined to impulsive actions, has 
impaired abstract thinking, and has problems with authority 
figures.  However, he is not currently shown to have such 
reduction in reliability or flexibility and efficiency levels 
as to exhibit overall social and industrial impairment of a 
severe degree which would warrant a 70 percent evaluation.


Although the evidence is not unequivocal, the Board finds 
that it is relatively balanced, in which case the veteran is 
entitled to the higher of two evaluations when there is a 
question as to which of two evaluations would more properly 
classify the level of severity of his psychiatric disability. 
38 C.F.R. § 4.7.  With resolution of all doubt in his favor, 
thus, under the previous criteria, he may be reasonably 
considered to meet the criteria for the next higher 
evaluation of 50 percent.

In evaluating the veteran under the amended criteria, he does 
not demonstrate suicidal ideation, obsessional rituals that 
interfere with routine activities, neglect of personal 
appearance and hygiene and other more definitive and ongoing 
social and industrially impacting symptoms which are required 
for a 70 percent rating.

As the Board noted earlier, this case involves an appeal as 
to the initial rating granted for PTSD.  However, the Board 
finds that there is no basis for assignment of "staged" 
ratings per Fenderson, supra.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of an 
extraschedular evaluation, and while it did not discuss them 
at length, it is clear that it denied him an increased 
evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that PTSD has not required frequent inpatient 
care, and it has not markedly interfered with employment.


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted from August 4, 1995, subject to the regulatory 
criteria governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

